Beo-zi.es, J.
The defendant was convicted of a violation of the “labor-contract act” (Acts 1903, p. 90; Park’s Penal Code, §§ 715, 716). In order to sustain the constitutionality of this act, our Supreme Court has considered it necessary to give to the act a very strict construction. This construction has of course been followed by this court, in reviewing cases based upon alleged violations of this act. Under such a strict construction it has been (as is shown by the large number of such cases in which there have been reversals by the Supreme Court and this court) a very difficult matter for a reviewing court to sustain convictions secured under this act; and this case is no stronger than the average one. The evidenee adduced upon the trial was clearly insufficient to authorize the conviction of the accused.

Judgment reversed.